COXE, Circuit Judge.
The majority of the court is of the opinion that the decree of the District Court is right and should be affirmed. As the cause received the most careful attention in the District Court both at the hands of the judge and the commissioner we would be entirely content to affirm on their opinions were it not for the fact that, though agreeing on all the other questions debated, we are not in accord as to the navigation of the Mauch Chunk. This situation makes it proper that we should state the reasons which lead us to hold the Mauch Chunk in fault.
The collision occurred in broad daylight with nothing to interfere with free navigation. The slips of the Northfield and Mauch Chunk were adjoining, being separated only by pier 1. The master of each vessel knew, or should have known, the custom of the other as to the hours of arrival and departure and the time required to make the trips between New York and St. George and Communipaw, respectively. From the forward pilot house of the Northfield the Mauch Chunk was seen as she left her slip on the New Jersey side of the river, and of course, the forward portion of the Northfield could have been seen from the Mauch Chunk had her navigators looked in that direction, which was straight ahead. They knew that it was the scheduled time for the Northfield to leave her slip, that she was liable to start at any moment and they knew also that they could not make their own slip -without crossing the course of the Northfield. In short, many of the facts essential to make navigation safe were already known to the master of the Mauch Chunk and it was only necessary for him to keep his eyes and ears open to ascertain the remaining facts.
It is not an unfair presumption, when a collision occurs on a bright, clear day with nothing abnormal in the elements and no other craft in the vicinity to complicate necessary maneuvers, that the collision is the result of negligence or crass stubbornness, and stubbornness is often another name for negligence. The navigation rules (Act Aug. 19, 1890, c. 802, 26 Stat. 327 [U. S. Comp. St. 1901, p. 2871]), are enacted to prevent collisions, not to induce them. A perverse ad*184herence to the rules is not justifiable when it is manifest that such a course is certain to result in disaster. Article 27 provides that:
“In obeying and construing these rules due regard shall be bad to all dangers of navigation and collision, and to any special circumstances which may render a departure from the above rules necessary in order to avoid immediate danger.”
And article. 29 provides that nothing in the rules shall exonerate any vessel or the master or crew thereof from the consequences of any neglect to keep a proper lookout or of an)' precaution which may be required by the ordinary practice of seamen, or by the special circumstances of the case.
The Supreme Court says:
“Errors committed by one of two vessels approaching each other from opposite directions do not excuse the other from adopting every proper precaution required by the special circumstances of the case to prevent collision, as the act of Congress provides that ⅜ * ⅞ due regard must be had to the special circumstances rendering a departure from them [the rules] necessary in order to avoid immediate danger.” The Marie Martin, 12 Wall. 31, 47, 20 L. Ed. 251.
Again the court says:
“Rules of navigation are ordained to preserve life, and property and not to promote or authorize collision. Even flagrant fault committed by one of two vessels approaching each other from opposite directions will not excuse the other from adopting every proper precaution to prevent a collision.” The America, 92 U. S. 432, 438, 23 L. Ed. 724.
The contention that the starboard hand' rule was applicable the moment the Northfield moved away from her bridge is not vigorously disputed. There can be no doubt that under the rule she was the burdened vessel and was commanded to keep out of the way of the Mauch Chunk which was required to keep her course and speed. The importance of strict adherence to this rule is universally recognized in this country and the reasons therefor are obvious; but that there are exceptions to the rule, repeatedly recognized by the courts, cannot be controverted. Even in The Delaware, 161 U. S. 459, 16 Sup. Ct. 516, 40 L. Ed. 771, where the rule was rigidly maintained, the court, at page 468 of 161 U. S., and page 521 of 16 Sup. Ct., says:
“The weight of English, and, perhaps, of American authorities, is to the effect that, if the master of the preferred steamer has any reason to believe that the other will not take measures to keep out of her way, he may treat this as a ‘special circumstance’ under rule 24 [Act April 29, 1804, c. 69, 13 Stat. 61 (U. S. Comp. St. 1901, p. 2899)], ‘rendering departure’ from the rules ‘necessary to avoid immediate danger.’ Some even go so far as to hold it the duty of the preferred vessel to stop and reverse, wdien a continuance upon her course involves an apparent danger of collision. * * * The cases of The Britannia, 153 U. S. 130, 14 Sup. Ct. 795, 38 L. Ed. 660, and The North-field, 154 U. S. 629, 14. Sup. Ct. 1184, 24 L. Ed. 680, must be regarded, however, as settling the law that the preferred steamer will not be held in fault for maintaining her course and speed, so long as it is possible for the other to avoid her by porting, at least in the absence of some distinct indication that she is about to fail in her duty.”
We think the “special circumstances,” recognized by all the authorities as requiring a departure from the rule, have been established by the proof in the case at bar.
*185The district judge found the Mauch Chunk guilty of fault in the following particulars:
First. In failing to keep a good lookout.
Second. In failing to hear the warning signal of the Northfield.
Third. In failing to see that the Northfield had started from her slip until she was about 75 feet from her bridge.
Fourth. In failing to give the Northfield a timely signal that she intended to cross the Northfield’s bow.
Fifth. In failing to reverse immediately when it became apparent that the Northfield was attempting to cross her bows.
An examination of the testimony satisfies us that the master of the Mauch Chunk, having convinced himself that the starboard hand rule was an all-sufficient panoply, determined to adhere to it blindly even though human life and property might be saved by a slight departure. Notwithstanding the fact that the bow of the Northfield was in full view all the way across, and dead ahead, he testifies he “didn’t notice her.” Although the Northfield had sounded one long warning signal that she was about to start on her trip he did not hear it. He was asked:
“Question. Wliat first called your attention to the Northfield? Answer. Two whistles — two short whistles.
“Question. And then did you look at her? Answer. Tes, sir.”
He says that when he first saw the Northfield he was about abreast of the Staten Island slip, with his bow very nearly on a line drawn through the center of the Northfield’s slip and about 320 feet out. (The district judge finds it was 700 feet). Up to that time he had not slowed the Mauch Chunk’s engine and was proceeding at the rate of about 12 miles an hour. He had thus, on his own testimony, proceeded at full speed to within 320 feet of the Northfield before seeing her. He was undoubtedly correct in saying “I didn’t have room to stop.” How can the court hold that there was no negligence on the part of the Mauch Chunk in running blindly into a position from which it was impossible to extricate herself without collision? Can it be said that, had she heard the long starting blast, which it was her duty to hear, or had she seen the Northfield moving out, which maneuver it was her duty to see, she would still have been justified in keeping on at full speed headed for the end of the Northfield’s port rack ?
If this were the case of a collision occurring in open water a different rule would obtain, but here the special circumstances must be considered. A strong flood tide was running up the river, crowding the Northfield against pier 1 and making it impossible for her to proceed in an easterly direction until her stern had fully cleared the end of the pier. She could not have avoided the Mauch Chunk by porting because her helm was hard aport (with the wheel fastened in a becket) to overcome as much as possible the force of the tide. All this the master of the Mauch Chunk knew or should have known, for he had the same means of knowledge as the master of the Northfield. Enough had occurred to convince a prudent navigator that the Northfield intended to cross his bows — he should have acted accordingly.
*186The finding that the Mauch Chunk was at fault in failing to keep a competent lookout is amply supported by the testimony; indeed, no other proof is needed beyond the fact that no one of her crew saw the Northfield. That they did not do so seems incredible, when it is remembered that the atmosphere was clear and they were steering for the pier against which she lay. We think the books will be searched in vain for an authority holding a vessel blameless under the starboard hand rule when it appears from her own admission that her navigators did not see the burdened vessel or hear her signals until she was but 300 feet distant. If the Mauch Chunk had heard the warning signal and immediately afterwards had seen the Northfield moving from her slip it would have been notice to the Mauch Chunk that the Northfield had begun her journey to Staten Island which was due to commence at that time.
The theory that the starting signal followed by the actual start was notice only that the Northfield intended to proceed a short distance and stop, is ingenious but not persuasive. Not only was it notice of the beginning of the 6 o’clock trip of the • Northfield, but the Mauch Chunk should have known that the Northfield was compelled to go-straight out from her slip before she could turn either to starboard or port. In this respect it was as if her starboard rack extended' as far out as pier 1.
With a tidal current of 3½ miles running across the mouth of the slip it is doubtful if the Northfield could have avoided collision if the Mauch Chunk kept on even if she had succeeded in getting well clear of the slip. In these circumstances we fail to see how it can be said that the negligence, which is hardly disputed, in failing to hear the signal and see the initial moving out of the Northfield, is not material in determining the liability of the Mauch Chunk. ’ But for this neglect she would have known in time to have prevented the collision that the Northfield had signified her intention to cross the Mauch Chunk’s bow and that this could probably not be done without great danger,, there being no room for the Northfield to maneuver. The Mauch Chunk had no right to assume that .the Northfield would keep out of the way after the latter had indicated a course, and was proceeding to-follow it, which necessarily brought her directly in the way. In such circumstances the duty of the Mauch Chunk .was clear. She should have stopped and reversed or at least slackened speed until she was well in hand. After such knowledge, to keep on at full speed was simply to invite disaster.
It is said in the brief for the Mauch Chunk that she struck the Northfield’s starboard side “lightly” with her bow, but the proof indicates that the blow was of sufficient violence to cut the Northfield down to the tu;rn of the bilge and penetrate her hull six or eight feet at a distance of five or six feet below the water line, causing her to sink within 10 or 15 minutes thereafter. When it is remembered that this blow was delivered not by the sharp stem of a yacht, but by a blunt-nosed ferryboat it is manifest that she must have been under considerable momentum at the time. Had ¿the Mauch Chunk seen the initial movement of the Northfield and had she then reversed it is probable that the collision would not have occurred. In any view *187the impact would have been so slight that the deplorable consequences of the collision would have been avoided.
If the starboard hand rule is to be strictly construed against the Northfield it should be construed with equal strictness against the Mauch Chunk, and, as pointed out by the Judge, she was not navigating in conformity with its provisions. She changed her course after the Northfield started from her bridge when, had she continued her original course, collision would have been impossible.
Other faults are pointed out in the briefs and the opinion which we deem it unnecessary to discuss as we are convinced that the fundamental fault was her reckless disregard of surrounding circumstances, her failure to see and hear what was ’plain and obvious, and her blind and obstinate insistence upon the rule after it was manifest that departure therefrom could alone prevent disaster.
We have considered the case upon the supposition that the starboard hand rule became applicable the moment the Northfield left her bridge, for the reason that the majority of the court is of this opinion and the proposition has not been very vigorously controverted, either at the argument or on the briefs. The writer is not, however, entirely satisfied that the proposition is correct. He thinks there is force in the suggestion that a steering and sailing rule should not apply to a vessel hampered as was the Northfield. Her movements were as circumscribed as if she was moving out of a dry dock. She could stay where she was or she could move straight out; she had no other ■course open to her. It would seem that the rule should not apply in such circumstances until the vessel is clear of her slip and able to direct her course to port or starboard as the exigencies of the situation may require. Article 18, rule 5 (Act June 7, 1897, c. 4, 30 Stat. 101 [U. S. Comp. St. 2882]), recognizes this distinction as follows:
“When steam vessels are moved from tiieir docks or berths, and other boats are liable to pass from any direction toward them, they shall give the same signal as in the case of vessels meeting at a bend, but immediately after clearing the berths, so as to be in full sight, they shall be governed by the steering and sailing rules.”
We are unanimously of the opinion that the District Court was right in holding that the claim of the owner of the Northfield is subordinate to the other claims, including the death claims, under the authority of The Catskill (D. C.) 95 Fed. 700, which we approve.
The decree is affirmed with interest and costs.